DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 10/29/2020.  Claims 1, 3-4, 6-7, 17-18 and 20 are pending in this application and have been considered below.  Claims 2, 5, 8-16, 19 and 21 are cancelled by the applicant

3.	The rejection under 35 USC 112(a) to claims 1 and 17 is not corrected by the amendment.  Therefore, the rejection is not withdrawn.  

	Applicant’s argument:

    PNG
    media_image1.png
    118
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    647
    776
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    257
    778
    media_image3.png
    Greyscale


Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  In the response filed on 02/09/2020, the applicant’s representative did not provide any fact and/or evidentiary support in the specification to show that these two categories In 5th Generation (5G) New Radio (NR) networks, two types of channel CSI feedback schemes, Type I and Type II, have been defined. In Type I of25 CSI feedback, the conventional dual codebook structure is enforced. Type II of1 HAN Attorney Docket No.: MDTK.0265USIPLAW Inventorship: Weidong Yang et al.CSI feedback targets high-resolution CSI acquisition for multi-user multiple- input-and-multiple-output (MU-MIMO) operations. A linear combination codebook is assumed for Type II CSI feedback. There are three categories under Type II, namely Category I, Category II and Category III. With Category5 I, a linear combination (LC) codebook is assumed”.   
In the original specification of instant application, paragraph 0005, the applicant discloses “With Category II of Type II of CSI feedback, channel covariance matrix R measured at a user equipment (UE) is fed back from that UE to the network to facilitate MU-MIMO transmission”.
 Please note that in the above paragraphs the applicant clearly discloses that “With Category5 I, a linear combination (LC) codebook is assumed” and “With Category II of Type II of CSI feedback, channel covariance matrix R measured at a user equipment (UE) is fed back from that UE to the network to facilitate MU-MIMO transmission”.  This clearly shows that these two Categories are different and independent of one another.  
Moreover, the original disclosure of instant application discloses: 

    PNG
    media_image4.png
    118
    683
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    739
    689
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    79
    681
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    784
    704
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    213
    687
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    319
    685
    media_image9.png
    Greyscale

	Nowhere in the above teachings of the original disclosure of instant application, or in any other sections of the original disclosure of instant application, is there any teaching to show and/or suggest that the above two categories can work in combination in the same limitation as recited in the amended claims 1 and 17.  
By including the teaching of Category II CSI feedback “using a set of basis over multiple frequency bands” (new amendments) in the teaching of Category I CSI feedback, it appears that the applicant is modifying the original teaching of the original disclosure, which raises an issue of new matter under 35 USC 112(a).  Thus, newly added limitation in claims 1 and 17 “generating a report for the CSI feedback with the report comprising one or a number of fields to synthesize the one or more linear combination codebook coefficients using a set of basis over multiple frequency bands” lacks "written description requirement" in the original disclosure of the application.   Therefore, the newly added limitation in claims 1 and 17 raises an issue of "new matter" as the limitation is not supported by the applicant's original disclosure.

Therefore, the rejection under 35 USC 112(a) is not withdrawn.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 3-4, 6-7, 17-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The new limitation added by the amendment filed on 10/28/2020 in theindependent claims 1 and 17 “generating a report for the CSI feedback with the report comprising one or a number of fields to synthesize the one or more linear combination codebook coefficients using a set of basis over multiple frequency bands” (hereinafter newly added limitation) is not supported by the applicant's original disclosure. The examiner has reviewed the entire original disclosure of instant application and is unable to find support for the above newly added limitation in the applicant's original disclosure.  Moreover, none of the originally filed drawings show the above newly added limitation.
In the original specification of instant application, paragraph 0004, the applicant discloses “In 5th Generation (5G) New Radio (NR) networks, two types of channel CSI feedback schemes, Type I and Type II, have been defined. In Type I of25 CSI feedback, the conventional dual codebook structure is enforced. Type II of1 HAN Attorney Docket No.: MDTK.0265USIPLAW Inventorship: Weidong Yang et al.CSI feedback targets high-resolution CSI acquisition for multi-user multiple- input-and-multiple-output (MU-MIMO) operations. A linear combination codebook is assumed for Type II CSI feedback. There are three categories under Type II, namely Category I, Category II and Category III. With Category5 I, a linear combination (LC) codebook is assumed”.   
In the original specification of instant application, paragraph 0005, the applicant discloses “With Category II of Type II of CSI feedback, channel covariance matrix R measured at a user equipment (UE) is fed back from that UE to the network to facilitate MU-MIMO transmission”.
 Please note that in the above paragraphs the applicant clearly describes two different types of channel CSI feedback schemes, category I and category II, which are independent from each other.  As per paragraph 0004 of instant application, Type I uses “a linear combination (LC) codebook”.  And in Type II “a channel covariance matrix R measured at a user equipment (UE) is fed back from that UE to the network to facilitate MU-MIMO transmission”.  
In the original specification of instant application, paragraph 0004, the applicant discloses “In 5th Generation (5G) New Radio (NR) networks, two types of channel CSI feedback schemes, Type I and Type II, have been defined. In Type I of25 CSI feedback, the conventional dual codebook structure is enforced. Type II of1 HAN Attorney Docket No.: MDTK.0265USIPLAW Inventorship: Weidong Yang et al.CSI feedback targets high-resolution CSI acquisition for multi-user multiple- input-and-multiple-output (MU-MIMO) operations. A linear combination codebook is assumed for Type II CSI feedback. There are three categories under Type II, namely Category I, Category II and Category III. With Category5 I, a linear combination (LC) codebook is assumed”.   
In the original specification of instant application, paragraph 0005, the applicant discloses “With Category II of Type II of CSI feedback, channel covariance matrix R measured at a user equipment (UE) is fed back from that UE to the network to facilitate MU-MIMO transmission”.
 Please note that in the above paragraphs the applicant clearly discloses that “With Category5 I, a linear combination (LC) codebook is assumed” and “With Category II of Type II of CSI feedback, channel covariance matrix R measured at a user equipment (UE) is fed back from that UE to the network to facilitate MU-MIMO transmission”.  This clearly shows that these two Categories are different and independent of one another.  
Moreover, the original disclosure of instant application discloses: 

    PNG
    media_image4.png
    118
    683
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    739
    689
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    79
    681
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    784
    704
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    213
    687
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    319
    685
    media_image9.png
    Greyscale

	Nowhere in the above teachings of the original disclosure of instant application, or in any other sections of the original disclosure of instant application, is there any teaching to show and/or suggest that the above two categories can work in combination in the same limitation as recited in the amended claims 1 and 17.  
By including the teaching of Category II CSI feedback “using a set of basis over multiple frequency bands” (new amendments) in the teaching of Category I CSI feedback, it appears that the applicant is modifying the original teaching of the original disclosure, which raises an issue of new matter under 35 USC 112(a).  
Thus, newly added limitation in claims 1 and 17 “generating a report for the CSI feedback with the report comprising one or a number of fields to synthesize the one or more linear combination codebook coefficients using a set of basis over multiple frequency bands” lacks "written description requirement" in the original disclosure of the application.   
Therefore, the newly added limitation in claims 1 and 17 raises an issue of "new matter" as the limitation is not supported by the applicant's original disclosure.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KABIR A TIMORY/Primary Examiner, Art Unit 2631